DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holt, Jr; US 5,743,216.
Regarding claim 1, Holt discloses an animal-harness able to circumscribe and restrain an animal, the animal-harness comprising: a line (11), the line being formed into a bight (31) at a distal-end of the line; a first-crimp (18a) crimping the line to itself proximal to a terminus of the bight forming and end of the bight; a second-crimp (16) crimping the line to itself proximate to the first-crimp, such that two sides of the bight of the line continue in parallel to each other between the first-crimp and the second-crimp, and the separation of the first-crimp and the second-crimp along the line defines a gap between two sides of the bight of the line (Holt, Figure 1), the gap being large enough to permit a proximate-end of the line to pass through the gap; and a rigid-loop (15) which is passed through by the line, such that the rigid-loop is restrained by the 
Regarding claim 2, Holt further discloses the line being nylon rope (Holt, column 3: line 1).
Regarding claim 7, Holt further discloses the line further comprises a handle-bight (34) fastened by a third-crimp (18c), the handle-the line passes through the rigid-loop to form a first-line-loop, the first-line-loop incorporating the length of the end of the bight, the separation. and the line traversing from the second-crimp to the ring bight being disposed at the proximate-end of the line.
Regarding claim 8, Holt further discloses the line passes through the rigid-loop to form a first-line-loop, the first-line-loop incorporating the length of the end of the bight, the separation. and the line traversing from the second-crimp to the ring (Holt, Figure 1).
Regarding claim 13, Holt further discloses the rigid-loop is a releasable fastener which may be released to remove and alternatively to install the line into the rigid-loop (Holt, column 3: lines 21-25). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, Jr; US 5,743,216 in view of Kircher US 6,401,666.
Regarding claims 3 and 4, Holt further discloses the line being made of any number of appropriate materials (Holt, column 3: lines 1-5). Holt does not disclose the line being made of cotton or polyester. Kircher teaches a line made of cotton or polyester (Kircher, column 4: lines 38-43). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the line of Holt so that it was made of either cotton or polyester, as taught by Kircher, depending on the desired strength and durability of the line. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, Jr; US 5,743,216 in view of Skryplonek US 2017/0360025.
Regarding claim 5, Holt discloses the device of claim 1 but does not disclose the material of the crimps. Nelson teaches a crimp made of steel (Skryplonek, ¶0037). It would have been obvious to one of ordinary skill in the art at the time of the invention for the crimp of Holt to be made of steel depending on the desired durability of the crimp. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, Jr; US 5,743,216 in view of Nelson US 2012/0180376.
Regarding claim 6, Holt discloses the device of claim 1 but does not disclose the material of the crimps. Nelson teaches a crimp made of plastic (Nelson, ¶0029). It would have been obvious to one of ordinary skill in the art at the time of the invention for the crimp of Holt to be made of plastic depending on the desired durability of the crimp. 

Allowable Subject Matter
Claims 9, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642